DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 06/28/2018.  Claims 1-19 are pending in the case.  Claims 1, 8, and 14 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, 14 “recite determining, by a processor,… that the one or more clones are sensitive clones or resistant clones”; based at least in part on determining…determining, by the processor, a geneset composition…”; and based at least in part on determining…determining by the processor, a further treatment of the subject.” All of these determining steps can be completed as mental processing with the assistance of pen and paper, which is an abstract idea. Claim 2 teaches administering the determined treatment. Claims 3, 9, and 15 recite “performing a Fisher’s exact test,” which is merely a statistical analysis that can be performed with pen and paper. Claims 4, 10, and 16 merely further recite descriptive information on the type of treatment that is determined. Claims 5, 11, and 17 merely further recite descriptive information on the type of treatment that is determined. Claims 6, 12, and 18 merely further recite descriptive information on the type of geneset that is determined. Claims 7, 13, and 19 further recite using a database to determine the further treatment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iavarone et al. (hereinafter Iavarone, US 2017/0321281) in view of Garraway et al. (hereinafter Garraway, US 2018/0100201) and Vaske et al. (hereinafter Vaske, US 2012/0158391).
In regards to independent claim 1, Iavarone teaches a computer-implemented method comprising:
determining from a time-series evolution tree comprising one or more clones at each of the plurality of time points (Iavarone teaches developing an evolutionary tree of gene clones, Iavarone, [0157]), that the one or more clones are sensitive clones or resistant clones, wherein sensitive clones terminate in response to events in the subject’s cancer treatment, and resistant clones survive, appear, or divide in response to events in the subject’s cancer treatment (Iavarone teaches indicating which clones are more or less sensitive to drugs, Iavarone, [0273]), wherein the time-series evolution tree is 
based at least in part on determining that the one or more clones that are the sensitive or resistant clones, determining, a geneset composition of the one or more clones that are the sensitive or resistant clones (Iavarone teaches gene set enrichment analysis to determine gene expression, Iavarone, [0256]); and
Iavarone fails to teach:
based at least in part on determining, by a processor, the geneset composition, a further treatment for the subject;
and that the determining steps are by a processor.
Garraway teaches based at least in part on determining, by a processor, the geneset composition, a further treatment for the subject (Garraway teaches suggesting treatments off of detected gene sets, Garraway, [0164]). It would have been obvious to one of ordinary skill in the art, having the teachings of Iavarone and Garraway before him before the effective filing date of the claimed invention, to modify the evolutionary tree mapping taught by Iavarone to include determining further treatment of a subject of Garraway in order to obtain an evolutionary tree mapping that diagnosis and suggests treatment of a subject. One would have been motivated to make such a combination because it improves treatment effectiveness by using models to determine the ideal treatment plan.	
Vaske teaches that the determining steps are by a processor (Vaske teaches genomic modeling system using computers executing on a processor, [0022]. It would have been obvious to one of ordinary skill in the art, having the teachings of Iavarone and Vaske before him before the effective filing date of the claimed invention, to modify the evolutionary tree mapping taught by Iavarone to include 
In regards to dependent claim 2, Iavarone fails to explicitly teach administering the further treatment to the subject. Garraway teaches administering the further treatment to the subject (Garraway teaches administering treatment, Garraway, [0200]). It would have been obvious to one of ordinary skill in the art, having the teachings of Iavarone and Garraway before him before the effective filing date of the claimed invention, to modify the evolutionary tree mapping taught by Iavarone to include determining further treatment of a subject of Garraway in order to obtain an evolutionary tree mapping that diagnosis and suggests treatment of a subject. One would have been motivated to make such a combination because it improves treatment effectiveness by using models to determine the ideal treatment plan.	
In regards to dependent claim 3, Iavarone teaches the computer-implemented method of claim 1, wherein determining, by the processor, the geneset composition of the one or more clones that are the sensitive or resistant clones, comprises performing, by the processor, a Fisher’s exact test on a significance of a size of an intersection between members of a putative geneset and the one or more clones (Iavarone teaches using a Fisher’s exact test to determine the gene set subtype of a gene, Iavarone, [0255]).
In regards to dependent claim 4, Iavarone teaches the computer-implemented method of claim 1, wherein the subject’s cancer treatment comprises radiation therapy, surgery, chemotherapy, targeted therapy, hormone therapy, immunotherapy, stem cell transplant, or a combination comprising at least one of the foregoing (Iavarone teaches using chemotherapy and radiation, Iavarone, [0177]).
In regards to dependent claim 5, Iavarone teaches the computer-implemented method of claim 1, wherein the further treatment comprises a signal transduction pathway inhibitor, an antimetabolite, 
In regards to dependent claim 6, Iavarone fails to explicitly teach wherein the geneset composition comprises a microtubule inhibition pathway, a DNA repair pathways, or an apotoptosis pathway. Vaske teaches wherein the geneset composition comprises a microtubule inhibition pathway, a DNA repair pathways, or an apotoptosis pathway (Vaske teaches an apotopsosis pathway, Vaske, [0034]).
Independent claim 8 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 9 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 6; therefore it is rejected under similar rationale.
Independent claim 14 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 15
Dependent claim 16 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 5; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 6; therefore it is rejected under similar rationale.

Claim 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iavarone  view of Garraway, Vaske, and Van Laar (hereinafter Van Laar, US 2013/0332083).
In regards to dependent claim 7, Iavarone fails to explicitly teach wherein determining by the processor, a further treatment for the subject, comprises comparing the geneset composition with a database determined from a plurality of tumors from a plurality of subjects. Van Laar teaches wherein determining by the processor, a further treatment for the subject, comprises comparing the geneset composition with a database determined from a plurality of tumors from a plurality of subjects (Van Laar teaches a database of patient sample to compare with a tumor biopsy, Van Laar, [0121], [0148-150]). It would have been obvious to one of ordinary skill in the art, having the teachings of Iavarone and Van Laar before him before the effective filing date of the claimed invention, to modify the evolutionary tree mapping taught by Iavarone to include database of tumors from other subjects of Van Laar in order to obtain an evolutionary tree mapping that compares items to a database of based samples. One would have been motivated to make such a combination because it improves diagnosis by comparing versus previously known subjects and resultant therapy.
Dependent claim 13
Dependent claim 19 is in the same context as claim 7; therefore it is rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304.  The examiner can normally be reached on Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171